Name: 2003/724/EC: Commission Decision of 10 October 2003 granting a temporary derogation from Directive 82/894/EEC as regards the frequency of notification of primary outbreaks of bovine spongiform encephalopathy (Text with EEA relevance) (notified under document number C(2003) 3561)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  European Union law;  information technology and data processing
 Date Published: 2003-10-11

 Avis juridique important|32003D07242003/724/EC: Commission Decision of 10 October 2003 granting a temporary derogation from Directive 82/894/EEC as regards the frequency of notification of primary outbreaks of bovine spongiform encephalopathy (Text with EEA relevance) (notified under document number C(2003) 3561) Official Journal L 260 , 11/10/2003 P. 0036 - 0036Commission Decisionof 10 October 2003granting a temporary derogation from Directive 82/894/EEC as regards the frequency of notification of primary outbreaks of bovine spongiform encephalopathy(notified under document number C(2003) 3561)(Text with EEA relevance)(2003/724/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community(1), as last amended by Regulation (EC) No 807/2003(2), and in particular Article 5(2) thereof,Whereas:(1) Directive 82/894/EEC lays down rules for the notification of outbreaks of certain animal diseases, including bovine spongiform encephalopathy (BSE), in the Community. That Directive provides that Member States are to notify primary outbreaks of BSE to both the Commission and the other Member States within 24 hours. Directive 82/894/EEC also provides that secondary outbreaks of BSE are to be notified to the Commission every week.(2) Various Commission decisions, the last one being Decision 98/12/EC(3), granted temporary derogations to the Member States from the requirements under Directive 82/894/EEC to notify primary outbreaks of BSE within 24 hours. The temporary derogation granted in Decision 98/12/EC provides that all outbreaks of BSE are to be notified to the Commission every week.(3) Outbreaks of BSE continue to occur in the Community. In the light of experience gained, the weekly reporting of outbreaks of BSE required for secondary outbreaks appears to be sufficient. Accordingly, it is appropriate to maintain a temporary derogation to Member States permitting primary outbreaks of BSE to be notified to the Commission on a weekly basis.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1By way of a derogation from Article 3(1) of Directive 82/894/EEC, all outbreaks of bovine spongiform encephalopathy shall be notified until 31 December 2007 in accordance with Article 4 of that Directive.Article 2This Decision is addressed to the Member States.Done at Brussels, 10 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 378, 31.12.1982, p. 58.(2) OJ L 122, 16.5.2003, p. 36.(3) OJ L 4, 8.1.1998, p. 63.